PER CURIAM.
Affirmed. See Riley v. State, 448 So.2d 1029 (Fla. 3d DCA 1983). In response to appellant’s request, we join with the Third District Court of Appeal and certify to the Supreme Court of Florida, as provided for in Article V, Section 3(b)(4) of the Constitution of Florida, the following question of great public importance:
WHETHER IT IS UNLAWFUL [UNDER THE FEDERAL OR FLORIDA CONSTITUTION OR FLORIDA STATUTORY LAW] FOR THE POLICE, IN AN OTHERWISE LAWFUL MANNER, TO ENTER PRIVATE PREMISES WHICH THEY ARE AUTHORIZED TO SEARCH PURSUANT TO A VALID AND PREVIOUSLY ISSUED SEARCH WARRANT, WHEN THE ENTERING OFFICERS DO NOT PHYSICALLY HAVE THE SEARCH WARRANT IN HAND UPON ENTRY, BUT DO RECEIVE THE WARRANT SHORTLY THEREAFTER AND DULY EXECUTE IT.
HERSEY, GLICKSTEIN and DELL, JJ., concur.